     Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.2 Filed 11/17/20 Page 1 of 10




            CONTINUATION OF APPLICATION FOR SEARCH WARRANT

        I, Andrew Holt, being duly sworn, depose and state the following:

I.      Introduction

       1.      I make this continuation as part of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property – a

cellular telephone, as described in Attachment A – that is currently in the possession of law

enforcement, and the extraction of electronically stored information from that property as

described in Attachment B.

       2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) have been so employed since March 2007. Upon being hired by ATF, I

completed twelve weeks of Criminal Investigative Training and fourteen weeks of Special Agent

Basic Training. My responsibilities include the investigation of criminal violations of Titles 18

and 21 of the United States Code. I am currently assigned to the ATF Field Office in Grand

Rapids, Michigan.

       3.      I have experience in the investigation, apprehension, and prosecution of

individuals involved in federal criminal offenses, including the illegal possession of firearms and

the illegal distribution of controlled substances, the use of cellular devices to commit those

offenses, and the available technology that can be used by law enforcement to assist in identifying

the users of cellular devices and their location.

       4.      Throughout my career, I have participated in numerous investigations involving

violations of federal firearms and narcotics laws. Through these investigations, my training and

experience, and conversations with other agents and law enforcement personnel, I have become

familiar with the methods used by drug traffickers to smuggle and safeguard narcotics, to
   Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.3 Filed 11/17/20 Page 2 of 10




distribute narcotics, to possess firearms in furtherance of safeguarding narcotics, and to collect

and launder drug-related proceeds. These investigations have resulted in the arrest and conviction

of criminal defendants and the seizure of firearms and narcotics.

       5.       Additionally, I have been the affiant for many federal search warrants and have

assisted other state and local agencies, as well as Assistant United States Attorneys, in the

preparation of affidavits for search warrants. I have directed and participated in the execution of

many search warrants relative to investigations of Title 18 and Title 21 of the United States

Code. Evidence seized pursuant to these search warrants includes, but is not limited to, firearms,

ammunition, controlled substances, drug proceeds, cellular telephones, computers, documents,

and records pertaining to the manufacture, possession, and distribution of controlled substances,

and proceeds derived from the sale of controlled substances. Further, I have conducted and

participated in several firearms investigations that have involved illegal firearm possessors and

traffickers utilizing cellular telephones to communicate about illegal firearms transactions and

related activities.

       6.       The facts in this affidavit come from my personal observations, training,

experience, and information obtained from other agents, officers and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and does

not set forth all of my knowledge about this matter.

        7.      I respectfully submit that there is probable cause to believe that JAQUARI

TROTTER possessed a firearm in violation of 18 U.S.C. §§ 922(g)(1) and, additionally, that

TROTTER was involved in the commission of other offenses, including the possession of stolen

firearms, in violation of 18 U.S.C. § 922(j), and the possession and distribution of illegal drugs, in

violation of Title 21 of the United States Code. I further submit that there is probable cause to
      Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.4 Filed 11/17/20 Page 3 of 10




believe that evidence of these offenses will be found on the cell phone described in Attachment A.

II.      Identification of Device to Be Examined

        8.      The property to be searched is a white Apple iPhone with a crack on the back of

the device, hereinafter the “Target Cellular Device.” The Target Cellular Device is currently

located at the Grand Rapids Police Department, 1 Monroe Center, Grand Rapids, MI 49503, and

is being held under incident number 20-068873.

         9.     The applied-for warrant would authorize the forensic examination of the Target

Cellular Device for the purpose of identifying electronically stored data, further described in

Attachment B.

III.     Probable Cause

         10.    On October 26, 2020, the Kalamazoo County Sheriff’s Department responded to

an alarm at D&R Sports (Federal Firearms Licensee) located in Kalamazoo, Michigan. Upon

arrival, deputies observed the glass front door was broken. A review of the security cameras

revealed that nine individuals broke into the store and stole multiple handguns.

         11.    On this same date, a firearms inventory was completed at D&R Sports, and it was

determined that 48 handguns were stolen.

         12.    On November 2, 2020, GRPD responded to the Wealthy Market located at 1012

Wealthy Street SE, Grand Rapids, Michigan on a report of a victim that was shot in the head.

GRPD interviewed numerous witnesses who indicated that the shooting was due to a dispute

between Jaylen Ruffin and the decedent and that Ruffin had been driving the vehicle that the

shooter exited immediately before the attack occurred.
   Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.5 Filed 11/17/20 Page 4 of 10




        13.    On November 4, 2020, a felony warrant for assault was issued for Ruffin out of the

Kent County 61st District Court. On this same date, Ruffin was arrested by the Michigan State

Police in Lansing, Michigan. As a result of the arrest, a cell phone was seized from Ruffin.

        14.    On November 5, 2020, a state search warrant was obtained for the contents of

Ruffin’s cellular phone. Officers subsequently executed the warrant. A review of the contents of

the phone revealed that, on October 27, 2020, Ruffin’s cellular phone received an incoming video

via text message from a contact (Target Cellular Device) identified in Ruffin’s phone as “BT.”

“BT” is known to law enforcement as the alias for TROTTER. The video depicts four unknown

individuals in a bedroom where there are approximately 25 handguns on a bed.

        15.    On this same date, your affiant showed the video to the two owners of D&R Sports.

They subsequently analyzed the video and stated that all the firearms depicted in the video were

stolen from their shop on October 26, 2020. They were able to make this identification based upon

the appearance of the firearms. For example, one of the firearms depicted in the video has a red,

white, and blue barrel with a black grip. One of the owners identified this firearm as their Legacy

Sports, model Citadel 1911, 45 acp bearing serial number CIT067688. The owner also stated that

this firearm comes standard with a wood grip, and that he replaced the wood grip with the black

grip.

        16.    On November 6, 2020, your affiant queried the Target Cellular Device through law

enforcement and public databases. The queries revealed that the Target Cellular Device is

registered to Jaquari TROTTER with a listed address of 2745 Birchcrest Drive, Apartment 118 in

Grand Rapids, Michigan.
    Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.6 Filed 11/17/20 Page 5 of 10




          17.    On this same date, your affiant queried TROTTER’s criminal history, which

includes a felony conviction for Carrying a Concealed Weapon dated February 21, 2018 (17th

Circuit Court #18-00680-FH).

          18.    On November 16, 2020, the Grand Rapids Police received information from a

confidential informant about individuals involved in criminal activity. 1 Specifically, the informant

told law enforcement that three black males were in possession of narcotics and firearms. The

informant also stated that the suspects were in a black SUV with a California license plate and

were in the area of Goodrich Street and Commerce Avenue SW in Grand Rapids, Michigan.

Officers responded to the area and located a black 2020 Nissan Pathfinder with a California license

plate in approximately the same vicinity as the informant had indicated. Officers then conducted

a high-risk detention of the parked vehicle. At the time of the stop, the vehicle was only occupied

by one individual (later determined to be TROTTER) sitting in the backseat. Officers called

TROTTER out of the vehicle. TROTTER then exited the driver’s side back passenger seat, leaving

the door open.

          19.    TROTTER was placed in handcuffs and was searched. Officers located a white

Apple iPhone with a crack on the back of the device (Target Cellular Device) on TROTTER’s

person.

          20.    Officers then looked into the vehicle. Inside, they saw a handgun in plain view

under the driver’s seat. The handgun was positioned in a way that the handle was facing the rear


1The confidential informant has worked for GRPD for approximately two years. He/she is working as
a paid informant and is not seeking leniency for any pending criminal charges. His/her most recent
conviction was in 2003 for criminal sexual conduct. GRPD is not aware that the informant has any
convictions related to truthfulness. During his/her work with GRPD, the informant has been involved
in three controlled purchases that led to the seizure of controlled substances. He/she has also provided
other information in the past that law enforcement has been able to corroborate. Finally, he/she has
provided information that led to a search warrant, during the execution of which items were recovered
that corroborated the informant’s information.
   Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.7 Filed 11/17/20 Page 6 of 10




seat and appeared to officers that it was only accessible by someone sitting in the back seat of the

vehicle. Officers ultimately determined the firearm to be a Smith and Wesson, model SW9VE,

9mm pistol, bearing serial number DXA5477. The firearm was loaded with sixteen rounds of

9mm ammunition in the magazine and one round in the chamber.

        21.     Officers then searched the passenger compartment of the black Nissan Pathfinder

and consequently located suspected crack cocaine and marijuana in the driver’s side door, and a

digital scale in the center console.

        22.     Based upon my training and experience, I know that individuals in possession of

firearms tend to keep firearms on their person and/or also tend to store firearms at places where

they are physically present, including their residence(s) or residences of their close associates. I

am also aware that individuals who possess firearms also possess other items associated with their

firearms including ammunition, magazines, holsters, cases and records indicating purchase, use,

maintenance or sale of such items. I am also aware that individuals who possess firearms

frequently possess photographs, films or videotapes of themselves in possession of the firearms.

        23.     I further know from my training and experience that individuals in possession of

firearms tend to keep them for extended periods of time.

        24.     I further know from my training and experience that individuals who possess stolen

firearms may seek to sell some of their ill-gotten gains immediately, but that they also frequently

keep one or more of the stolen firearms for their own personal use. Additionally, I know that these

individuals tend to hide the stolen guns in stash locations, their residence(s), or other locations that

they then frequently return to in the weeks following their acquisition of the stolen firearms.

        25.     I further know from my training and experience that individuals who are seeking to

sell firearms, particularly those obtained illegally, regularly use their cellular telephone to facilitate
      Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.8 Filed 11/17/20 Page 7 of 10




those sales, including posting pictures, videos, and other materials related to the firearms to social

media accounts and by sending same to potential customers and other associates.

         26.   I further know from my training and experience that individuals involved in other

illegal activities, including gang activity and drug trafficking, frequently use cellular telephones to

facilitate their illegal activities, including but not limited to sending and receiving messages to and

from their customers and discussing their illegal activities on social media sites including

Facebook.

IV.      Electronic Storage and Forensic Analysis

         27.    Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.

               a.       Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the devices were used, the purpose of their use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Target Cellular Device because:

                        i.     Data on the storage medium can provide evidence of a file that was

               once on the storage medium but has since been deleted or edited, or of a deleted

               portion of a file (such as a paragraph that has been deleted from a word processing

               file).
   Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.9 Filed 11/17/20 Page 8 of 10




                      ii.    Forensic evidence on a device can also indicate who has used or

              controlled the device. This “user attribution” evidence is analogous to the search

              for “indicia of occupancy” while executing a search warrant at a residence.

                      iii.   A person with appropriate familiarity with how an electronic device

              works may, after examining this forensic evidence in its proper context, be able to

              draw conclusions about how electronic devices were used, the purpose of their use,

              who used them, and when.

                      iv.    The process of identifying the exact electronically stored

              information on a storage medium that are necessary to draw an accurate conclusion

              is a dynamic process. Electronic evidence is not always data that can be merely

              reviewed by a review team and passed along to investigators. Whether data stored

              on a computer is evidence may depend on other information stored on the computer

              and the application of knowledge about how a computer behaves. Therefore,

              contextual information necessary to understand other evidence also falls within the

              scope of the warrant.

                      v.     Further, in finding evidence of how a device was used, the purpose

              of its use, who used it, and when, sometimes it is necessary to establish that a

              particular thing is not present on a storage medium.

              b.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Target Cellular

Device consistent with the warrant.      The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium, that might
     Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.10 Filed 11/17/20 Page 9 of 10




expose many parts of the Device to human inspection in order to determine whether it is evidence

described by the warrant.

               c.      Manner of execution.       Because this warrant seeks only permission to

examine the Device already in law enforcement’s possession, the execution of this warrant does

not involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.

V.      Request for Authorization to Unlock Device with Fingerprints or Face Identification

        28.    Based on my knowledge and experience, I know that certain cellular telephones,

including Apple iPhones, may be locked and/or unlocked by personal identification numbers

(PIN), gestures or motions, and/or with biometric features, such as thumb and fingerprint

recognition (collectively, “fingerprint ID”) and/or facial recognition (“facial ID”).

        29.    If a user enables the fingerprint ID unlock feature on a device, he or she can register

several fingerprints that can be used to unlock that device. The user can then use any of the

registered fingerprints to unlock the device by pressing the relevant finger(s) to the device’s sensor,

which typically is found on the front of the device. In my training and experience, users of devices

that offer fingerprint ID or facial ID often enable it because it is considered to be a more convenient

way to unlock the device than by entering a numeric or alphanumeric passcode or password, as

well as a more secure way to protect the device’s contents. This is particularly true when the user(s)

of the device are engaged in criminal activities and thus have a heightened concern about securing

the contents of the device.

        30.    In some circumstances, a fingerprint or face cannot be used to unlock a device, and

a passcode or password must be used instead. Depending on the configuration of the security

settings on the phone, the opportunity to unlock the device via fingerprint ID or facial ID exists
  Case 1:20-mj-00478-SJB ECF No. 1-1, PageID.11 Filed 11/17/20 Page 10 of 10




only for a short time. Fingerprint ID and facial ID also may not unlock the device if (1) the device

has been turned off or restarted; (2) the device has received a remote lock command; or (3) several

unsuccessful attempts to unlock the device are made. Attempting to unlock the Target Cellular

Device via fingerprint ID or facial ID is necessary because the government may not otherwise be

able to access the data contained on those devices for the purpose of executing the search

authorized by this warrant.

       31.     Although I do not know which of a given user’s 10 fingerprints is capable of

unlocking a particular device, based on my training and experience I know that it is common for a

user to unlock a device via the fingerprints on thumbs or index fingers. Based on the foregoing, I

request that the Court authorize law enforcement to press the fingers (including thumbs) of

JAQUARI TROTTER to the fingerprint ID sensor or to present his face to the facial ID sensor of

the Target Cellular Device to attempt to unlock the device in order to search the contents as

authorized by this warrant.

VI.    Conclusion

       32.     I submit that this affidavit supports probable cause for a search warrant authorizing

the examination of the Target Cellular Device described in Attachment A to seek the items

described in Attachment B.
